                               IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF KANSAS

    UNITED STATES OF AMERICA,

                 Plaintiff,

                 v.                                                       Case No. 5:18-CR-40023-HLT

    KYLE L. EIDSON,

                 Defendant.



    UNITED STATES OF AMERICA,

                 Plaintiff,

                 v.                                                       Case No. 5:18-CR-40026-HLT

    RUTH M. EIDSON,
    f/k/a
    RUTH M. MOLER-DOTTER,

                 Defendant.



                                         MEMORANDUM AND ORDER


           Defendants Kyle L. Eidson (“Kyle”) and Ruth M. Eidson (“Ruth”) (formerly Ruth M.

Moler-Dotter)1 are charged with violating 18 U.S.C. §§ 1708 and 1709 for allegedly taking Netflix

DVDs out of United States Postal Service (“USPS”) mail receptacles.2 Kyle filed this motion to

suppress (Doc. 22), arguing that no valid consent was given for the search of their home. Ruth




1
    Kyle and Ruth are now married and the Court will refer to them collectively as “the Eidsons” for purposes of this
    memorandum.
2
    Kyle was additionally charged with taking a gift card out of the mail, but that is not the subject of this motion.


                                                              1
joined the motion. Doc. 20 in Case 18-CR-40026. The Court held an evidentiary hearing on

November 6, 2018 and heard testimony from the two USPS agents who conducted the search;

Austin Childers (“Childers”), who was present at the house during the search; a private investigator

hired by Ruth’s defense counsel; and Kyle. The Court admitted several exhibits, including an audio

recording of statements made to the investigator by Bobby Barrett (“Barrett”), the other man

present in the house during the search.3 Based on the evidence and arguments presented by the

parties and upon review of the applicable law, the Court finds that the search was not unlawful

under the Fourth Amendment and denies the motions.

I. BACKGROUND

           In 2016, Kyle and Ruth worked as USPS contract highway route carriers on separate routes

in Wabaunsee County, Kansas. Contract highway route carriers pick up mail from mail receptacles

at smaller post offices and transport it to other post offices for processing. After an unusually high

number of Netflix DVDs placed in mail receptacles on Kyle’s and Ruth’s routes were not received

by Netflix, the USPS began an investigation. Special Agent Mike Corf (“Agent Corf”) placed

several test Netflix DVDs in the mail at the post offices on their routes. Agent Corf testified that

none of the test DVDs mailed from the post office on Kyle’s route were received by Netflix and

most of them mailed from the post office on Ruth’s route were not received.

           On June 2, 2016, after receiving no responses to his telephone messages to Kyle and Ruth,

Agent Corf and Assistant Special Agent in Charge Michael Ridley (“Agent Ridley”) drove to their



3
    Barrett did not testify because Defendants could not obtain service of a subpoena on him. To the extent that his
    statements contradict those of other witnesses, the Court will grant less weight to them because they were unsworn
    statements and Barrett was not available for cross-examination. See United States v. Matlock, 415 U.S. 164, 175
    (1974) (in suppression hearings, there is “no automatic rule against the reception of hearsay” but the judge has
    discretion in assigning it weight); United States v. Miller, 382 F. Supp. 2d 350, 362-63 (N.D.N.Y. 2005) (stating
    that the weight given an affidavit from a non-testifying defendant “will be influenced by whether the affidavit is
    contradicted by more cogent evidence, especially that which withstands the scrutiny of cross-examination”).


                                                           2
home to do a “Knock and Talk.” When Agent Corf knocked on the door, Childers answered it and

Barrett joined him at the door. The agents showed their USPS identifications and told the men they

wanted to talk to Kyle and Ruth about the missing Netflix DVDs. One of the men informed the

agents that neither Kyle nor Ruth were home. After a discussion, the agents conducted a search of

the entertainment center and nearby containers and found ninety-seven Netflix DVDs. After the

agents took the DVDs and began walking toward their vehicle, Barrett came out of the house and

handed Agent Corf five more DVDs that he said had been in a bedroom.

II. STANDARD

         The Fourth Amendment guarantees “[t]he right of the people to be secure in their persons,

houses, papers, and effects, against unreasonable searches and seizures.” U.S. CONST. amend. IV.

The home “is accorded the full range of Fourth Amendment protections” because the expectation

of privacy is “most heightened” in the home. California v. Ciraolo, 476 U.S. 207, 213 (1986);

Lewis v. United States, 385 U.S. 206, 211 (1966). Thus, a search of a person’s home without a

warrant is presumed unreasonable unless the government can show that “one of a carefully defined

set of exceptions” applies. United States v. Cos, 498 F.3d 1115, 1123 (10th Cir. 2007) (internal

quotation and citation omitted). Consent is one such exception to the warrant requirement. Id. at

1124. To invoke this exception, the government must show that consent was voluntarily given by

the owner of the property or by a third party having actual or apparent authority to give consent.

Illinois v. Rodriguez, 497 U.S. 177, 188 (1990) (citing Schneckloth v. Bustamonte, 412 U.S. 218,

224 (1973) (voluntariness); Matlock, 415 U.S. at 171 (actual authority)). The necessary level of

proof is a preponderance of the evidence. United States v. Rith, 164 F.3d 1323, 1328 (10th Cir.

1999).




                                                 3
III. ANALYSIS

           The Eidsons argue that the DVDs seized from their home must be suppressed because

neither Barrett nor Childers had actual or apparent authority to give consent to a search of the

entertainment center or of the containers holding the DVDs. Doc. 22 at 5-6. For the reasons stated

below, the Court disagrees.

           A. Authority to Consent

           Consent to a search is valid if it is voluntarily given by a person having actual or apparent

authority to grant it. Rodriguez, 497 U.S. at 188. Actual authority exists where the consenting party

is either the owner or a third party having “common authority over or other sufficient relationship

to the premises or effects sought to be searched.” Matlock, 415 U.S. at 171. Apparent authority

exists where “a police officer reasonably, but erroneously, believes that the third party has actual

authority to consent.” Cos, 498 F.3d at 1128 (citing Georgia v. Randolph, 547 U.S. 103, 109 (2006)

and Rodriguez, 497 U.S. at 181).

           The Court begins by analyzing apparent authority. For apparent authority, a court must

consider whether “the facts available to the officer at the moment . . . ‘warrant a man of reasonable

caution’ [to believe that] the consenting party had authority over the premises[.]” Rodriguez, 497

U.S. at 188 (quoting Terry v. Ohio, 392 U.S. 1, 21-22 (1968)). In evaluating apparent authority,

courts use the framework of actual authority. United States v. Bass, 661 F.3d 1299, 1305 (10th Cir.

2011). A third party has actual authority to consent to a search if he has “either (1) mutual use of

the property by virtue of joint access, or (2) control for most purposes over it.” Rith, 164 F.3d at

1329 (citing Matlock, 415 U.S. at 171 n.7). The Court addresses only the first inquiry—mutual use

of the property by joint access—because the second does not apply here.4 The first is a fact-


4
    The second inquiry is based upon a close relationship between the third party and the owner and the government
    does not assert that either man’s relationship with either Kyle or Ruth would qualify. See Cos, 498 F.3d at 1125.

                                                           4
intensive inquiry focusing on whether the third party was allowed to enter the premises at will,

without the consent of the defendant. Id. at 1330.

           Based on the following evidence, the Court concludes the agents had sufficient facts before

the search to form a reasonable belief that Barrett and Childers had authority to consent to the

search. First, the Court finds that Barrett invited the agents in—a fact established by Barrett’s

statement in his interview and the testimony of both agents at the hearing.5 Next, the Court finds

that when the agents asked the men if they lived in the house, both Barrett and Childers said they

did. Although Barrett and Childers dispute this point, the Court finds the agents’ testimony to be

credible on this point.6 The agents’ testimony is consistent with each other and is corroborated by

notes that Agent Corf took at the time of the search. The notes list each man’s name, his birth date,

and an address. Agent Corf explained that the addresses were the men’s previous addresses and

that the notations “Beginning May” and “Month” indicated the length of time each man said he

had been living at the Eidsons’ home. The Court finds that explanation reasonable and credible.

Finally, the agents are experienced investigators7 and Agent Corf testified that if the men had stated




5
    The Court does not credit Childers’s testimony on this point for the reasons stated below, see infra n. 6, and because
    it is inconsistent with the agents’ testimony and Barrett’s statement.
6
    For the reasons discussed herein, the Court finds the agents’ independent accounts overall more credible. On both
    direct and cross-examination, the agents remained calm and professional and provided straightforward and
    unequivocal accounts of their encounter with Barrett and Childers. In contrast, Childers appeared defensive, was (at
    times) evasive on cross-examination, and overall gave the impression that he was attempting to mitigate the situation
    he had helped create that resulted in these charges against the Eidsons, with whom he had a long-standing friendship.
    Childers’s testimony that neither he nor Barrett told the agents they lived in the house is inconsistent with even his
    own affidavit. Therefore, the Court generally does not credit Childers’s testimony on this point. Because Barrett was
    not subject to cross-examination and his statement contradicts other credible evidence (e.g., Agent Corf’s
    contemporaneous notes about where Barrett lived), the Court affords Barrett’s recorded statements less weight on
    this issue.
7
    Agent Ridley testified he has eleven years’ experience as a USPS special agent, and Agent Corf testified that he is
    aware of the need for accuracy in his reports because some prosecutions involve motions to suppress.


                                                             5
they did not live there, he would have simply left his business card with them and asked them to

pass it on to Kyle and Ruth.

           The agents testified that their observations of the living area gave them further reason to

believe the men were living there. Agent Ridley testified that it appeared the men were sleeping

on the couches and that he saw two duffle bags in the living area. Childers testified that one of the

bags belonged to him and contained clothes and peanut butter. Childers also testified that Barrett

had a duffle bag of clothes there. Keeping personal belongings in the home is an indicator of mutual

use of the property by virtue of joint access. See Cos, 498 F.3d at 1127. Another indicator is how

often the third party is left alone in the home without the defendant present. Id. Although the

evidence did not specifically reveal how often Barrett and Childers were in the home alone, they

were there alone when the agents arrived and Childers told the agents that he played PlayStation

when Kyle and Ruth were gone. The Court finds the above facts sufficient to meet the

government’s burden to show, by a preponderance of the evidence, that the facts known to the

agents would support a reasonable belief that Barrett and Childers were living in the house and

had authority to consent to a search of the living area and entertainment center.

           In reaching this conclusion, the Court rejects Kyle and Ruth’s argument that the

circumstances known to the agents before the search were ambiguous and therefore the agents had

a duty to investigate further before relying on any consent (if consent was given). See Doc. 22 in

18-CR 40023, at 6-7 (citing Cos, 498 F.3d at 1128).8 Kyle and Ruth do not suggest what

ambiguities existed that would trigger such duty and the Court does not find ambiguous

circumstances in the facts set out above.


8
    In Cos, the Tenth Circuit held that the officers failed to make sufficient inquiry of the woman who answered the door
     to the defendant’s apartment where they did not ask her name, whether she lived there, or what her relationship was
     to the defendant. 498 F.3d at 1118.


                                                             6
           B. Scope of Consent

           The Eidsons argue that, even if Barrett or Childers gave valid consent to a search of the

entertainment center, they lacked authority to consent to a search of the nearby tins that contained

many of the DVDs.9 Doc. 22 at 7. It is well established that “[c]ommon authority over a residence

does not necessarily imply common authority over all locations or objects within the residence.”

Bass, 661 F.3d at 1306 (citing Randolph, 547 U.S. at 112). In assessing whether a container was

within the scope of a third party’s authority, the “paramount concern” is “whether the defendant’s

reasonable expectation of privacy was infringed by the third party’s consent to the search [of the

container].” Cos, 498 F.3d at 1126. But if the owner has not taken “‘special steps to protect [the

contents] from the scrutiny of others’” and the container is in an area readily accessible to a co-

inhabitant, courts have found that the owner has a reduced expectation of privacy in the container.

Bass, 661 F.3d at 1306 (quoting 4 Wayne R. LaFave, Search and Seizure § 8.3(f) (4th ed. 2004)).

In such circumstances, courts have found that the third party’s authority extended to the container.

           For example, in Bass, the Tenth Circuit found that the defendant’s girlfriend’s authority to

consent to a search of the home extended to a zippered bag sitting near the sofa because the bag

was “hardly an object shouting, ‘Do Not Enter.’” Id. Likewise, here, the tins were not labelled in

a way to suggest that others should not open them and they were not held shut by a lock or tape or

other means. There was no testimony that the Eidsons had told Barrett and Childers not to open

the tins. Further, the tins were sitting out in a common area of the home, on or near the

entertainment center that Childers used even when the Eidsons were out. See, e.g., Andrus, 483

F.3d at 719 (finding the wife’s authority extended to a search of the defendant’s computer in part



9
    Defendants argue that the government must establish that the consenting party shared the use of the container and
    had actual authority to consent to its search. Doc. 22 at 7 (citing United States v. Salinas-Cano, 959 F.2d 861, 864
    (10th Cir. 1992)). The Tenth Circuit rejected this interpretation of Matlock in Rith. 164 F.3d at 1329.

                                                            7
because it was in a common area and she occasionally used it). Finally, the tins were of a size that

could hold the DVDs that were the object of the search. See Florida v. Jimeno, 500 U.S. 248, 251

(1991) (“The scope of a search is generally defined by its expressed object.”); United States v.

Kimoana, 383 F.3d 1215, 1223 (10th Cir. 2004) (“Consent to search for specific items includes

consent to search those areas or containers that might reasonably contain those items.”). For these

reasons, the Court finds that Barrett’s and Childers’s apparent authority to consent extended to the

tins and that the ninety-seven DVDs taken from the living area and entertainment center were

lawfully seized. The only issue remaining concerns the last five DVDs, which were not found

during the agents’ search of the living area.

            C. The Last Five DVDs

            After the agents left the house, Barrett ran out to them and handed five Netflix DVDs to

Agent Corf, telling him that he found them in the Eidsons’ bedroom.10 Although the Eidsons

acknowledge that Agent Corf did not search the bedroom, they argue that the agents conducted a

warrantless search and seizure of the DVDs when they took them from Barrett, returned to the

office, photographed them, and attempted to trace the identifying numbers on them. Doc. 29 at

3-4.

            These arguments fail because the DVDs are not the fruit of a government search or seizure.

The Fourth Amendment protects only against unreasonable searches and seizures conducted by

the government: “‘it is wholly inapplicable to a search or seizure, even an unreasonable one,

effected by a private individual not acting as an agent of the Government or with the participation

or knowledge of any governmental official.’” United States v. Benoit, 71 F.3d 1, 10 (10th Cir.

2013) (quoting United States v. Jacobsen, 466 U.S. 109, 113 (1984)). A search by a private party


10
     Barrett stated this in his recorded interview and both agents testified to it as well.


                                                               8
“on his own initiative” does not invoke Fourth Amendment concerns unless “the private party

acted as an instrument or agent of the Government.” Skinner v. Ry. Labor Execs.’ Ass’n, 489 U.S.

602, 614 (1989).11 To establish that a private party was acting as an instrument or agent of the

government, the defendant must show that (1) “the government knew of and acquiesced in the

intrusive conduct, and (2) . . . the party performing the search intended to assist law enforcement

efforts or to further his own ends.” United States v. Souza, 223 F.3d 1197, 1201 (10th Cir. 2000)

(internal citations and quotations omitted). A search by a private party will be deemed a

government search if a government agent instigated, orchestrated, or encouraged the private

party’s action. Id. The defendant bears the burden of establishing a level of government

involvement sufficient to transform a search by a private party into a government search. United

States v. Kennedy, 81 F. Supp. 2d 1103, 1112 (D. Kan. 2000).

            Here, no evidence was presented that the USPS agents knew that Barrett was looking for

more DVDs, much less that they instigated, orchestrated, or encouraged Barrett to do so. Instead,

the evidence showed that the agents first learned of Barrett’s search—and the existence of more

DVDs—when Barrett ran out of the house carrying them and gave them to the agents.12 From these

circumstances, the Court finds that Barrett was acting on his own initiative and not as an instrument

or agent of the government when he obtained the DVDs and gave them to the agents. Thus, the

five DVDs were not the fruit of a government search and there is no basis to suppress them.

            The Court rejects the Eidsons’ remaining arguments. First, it is irrelevant whether Barrett

had actual or apparent authority to enter the bedroom. Even if he lacked authority, “‘private




11
     See also United States v. Smythe, 84 F.3d 1240, 1242 (10th Cir. 1996) (stating that where the private party’s decision
     to open a package was “entirely his [own],” no government search occurred, despite presence of police officer).
12
     Prior to this, the agents had no knowledge that more DVDs were in the house because one or both of the men in the
     house told the agents that all of the DVDs were in the living area around the entertainment center.

                                                              9
wrongdoing does not deprive the government of the right to use evidence that it has acquired

lawfully.’” United States v. Stratton, 229 F. Supp. 3d 1230, 1239 (D. Kan. 2017) (quoting Walter

v. United States, 447 U.S. 649, 656 (1980)).13

            Next, the Court rejects the Eidsons’ undeveloped and factually unsupported assertion that

the agents’ tracing of the serial numbers on the DVDs exceeded the scope of any search by Barrett.

Barrett’s search revealed DVDs owned by Netflix. Netflix assigns its DVDs serial numbers and

that is the information the agents used to perform their investigation.14 The Eidsons do not claim

any expectation of privacy in those serial numbers and so cannot claim the protections of the Fourth

Amendment. Even if the numbers were somehow private, “‘[o]nce frustration of the original

expectation of privacy occurs, the Fourth Amendment does not prohibit governmental use of the

now-nonprivate information.’” Id. at 1238 (quoting Jacobsen, 466 U.S. at 117.)

            In their last argument, the Eidsons assert that a Fourth Amendment seizure occurred when

the agents accepted the five DVDs that Barrett handed to them. The argument fails because the

Fourth Amendment is “‘wholly inapplicable to a search or seizure’” conducted by a private party

in the absence of affirmative action by the government. Benoit, 71 F.3d at 10 (quoting Jacobsen,

466 U.S. at 113). Mere “passive acceptance” of evidence from a private party does not implicate

the Fourth Amendment. Id. at 11. Any other rule would cripple law enforcement investigations

involving evidence voluntarily supplied by a private party.


13
     Courts have applied these principles to evidence such as stolen documents, United States v. Shetty, 171 F. App’x
     561, 562 (9th Cir. 2006); United States v. Knoll, 16 F.3d 1313, 1319 (2d Cir. 1994), and items turned over to the
     government in contravention of the owner’s express instructions, United States v. Veatch, 674 F.2d 1217, 1222 (9th
     Cir. 1981).
14
      Compare Walter v. United States, 447 U.S. 649, 658-59 (1980) (finding that government exceeded the bounds of
     the private party’s search when it opened boxes and screened the films contained therein to determine they were
     obscene) with United States v. Knoll, 16 F.3d 1313, 1319 (2d Cir. 1994) (finding no Fourth Amendment violation
     where the government read papers that a private party had already searched after he stole them from an attorney’s
     office).


                                                           10
IV. CONCLUSION

       Based on the above factual findings and analysis, the Court concludes that the search of

the living area, entertainment center, and tins was lawful because Barrett and Childers had apparent

authority to give consent and this authority extended to the tins. The Court further concludes there

was no government search leading to the discovery of the last five DVDs and no government

seizure of them. There is no basis to suppress any of the DVDs.

       THE COURT THEREFORE ORDERS that Defendants’ motions to suppress (Doc. 22 in

18-CR-40023 and Doc. 20 in 18-CR-40026) are DENIED.

       IT IS SO ORDERED.


 DATED:     December 13, 2018                        /s/ Holly L. Teeter
                                                     HOLLY L. TEETER
                                                     UNITED STATES DISTRICT JUDGE




                                                11
